Citation Nr: 9907309	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-23 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
history of pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service between July 1940 and October 
1960.

The veteran initially filed a claim in February 1962 for 
service connection for disabilities to include a nervous 
disability and a heart disability.  By rating action of May 
1961, service connection was granted for disabilities to 
include anxiety reaction and history of pericarditis.  In May 
1994, the veteran filed a claim for an increased rating for a 
nerves and a heart disability.  This appeal arises from the 
November 1994 rating decision from the Columbia, South 
Carolina Regional Office (RO) that continued the evaluations 
of the veteran's service connected anxiety reaction at 30 
percent disabling and history of pericarditis at 0 percent 
disabling.  A Notice of Disagreement was filed in April 1995 
and a Statement of the Case was issued in June 1995.  A 
substantive appeal was filed in July 1995 with a request for 
a hearing at the RO before a Member of the Board. 

On August 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

The Board notes that the appellant, at the August 1998 
hearing at the RO before a Member of the Board, indicated 
that he was seeking an increased rating for hearing loss.  
The RO has not developed this issue.  The issue of the 
appellant's entitlement to an increased rating for hearing 
loss is not inextricably intertwined with the current appeal.  
As no action has been taken, it is referred to the RO for the 
appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 30 percent for anxiety reaction and by 
failing to grant a compensable rating for history of 
pericarditis.  With regard to his heart, he contends that his 
arteriosclerotic heart disease had its onset during military 
service.  In reviewing the record, it is noted that service 
connection for this disability has been denied previously, 
and thus the issue the veteran is raising is whether new and 
material evidence has been submitted to reopen his claim for 
service connection.  This issue is inextricably intertwined 
with the current issue pertaining to the rating to be 
assigned the service connected pericarditis and must be 
considered in conjunction therewith.
 
The most recent Statement of the Case was issued in June 
1995.  Subsequent to that time, the regulations pertaining to 
psychiatric disorders were revised effective November 7, 
1996.  The Board additionally notes that the regulations 
pertaining to rating cardiovascular disabilities were revised 
effective January 12, 1998.  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Court, in that case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides:  "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  In this case, the RO has not had 
the opportunity to consider the pending claims under the 
revised criteria.

The current regulatory criteria pertaining to the rating of 
psychiatric disabilities is very specific.  A review of the 
psychiatric evidence of record reveals that it is inadequate 
to assess the current extent of impairment caused by the 
veteran's anxiety reaction.  In this regard, the Board notes 
that the Court has instructed that in cases involving the 
rating of psychiatric disorders, clinical findings must be 
related specifically to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, another 
psychiatric examination which addresses both the old and 
revised criteria is needed prior to appellate review.

The revised regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1996) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.........100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships...........70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships...........50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).........30

38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).

A new examination is additionally necessary to accurately 
evaluate the veteran's claim regarding pericarditis, 
particularly under the revised criteria.  The revised rating 
criteria for pericarditis under Diagnostic Code (DC) 7002 are 
as follows:

Pericarditis:

For three months following cessation of 
therapy for active infection with cardiac 
involvement.....100

Thereafter, with documented pericarditis 
resulting in:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent....100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 
percent............60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or X-ray...........30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or continuous medication required......10

38 C.F.R. § 4.104 (Effective January 12, 1998).

Diagnostic Code provisions in effect prior to January 12, 
1998 and pertaining to pericarditis, bacterial or rheumatic, 
acute; rated as rheumatic heart disease, are as follows:

Rheumatic heart disease:

As active disease and, with ascertainable 
cardiac manifestation, for a period of 6 
months.......100

Inactive:
Definite enlargement of the heart 
confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or 
other definite signs of beginning 
congestive failure; more than sedentary 
employment is precluded...........100

The heart definitely enlarged; severe 
dyspnea on exertion, elevation of 
systolic blood pressure, or such 
arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal 
tachycardia; more than light annual labor 
is precluded............60

From the termination of an established 
service episode of rheumatic fever, or 
its subsequent recurrence, with cardiac 
manifestations, during the episode or 
recurrence, for 3 years, or diastolic 
murmur with characteristic EKG 
manifestations or definitely enlarged 
heart........30

With identifiable valvular lesion, 
slight, if any dyspnea, the heart not 
enlarged; following established active 
rheumatic heart disease............10

38 C.F.R. § Part 4, as in effect prior to January 12, 1998.

Additionally, on a May 1991 statement in support of his 
claim, the veteran indicated that he was receiving social 
security income.  The VA must obtain a copy of the Social 
Security Administration (SSA) decision granting benefits to 
the appellant and the medical records upon which it was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disabilities at issue in recent 
years.  Inquiry should also be made of 
the veteran as to whether his SSI 
benefits are based on disability.  After 
securing the necessary releases, the RO 
should obtain all records that have not 
already been obtained.  If the SSI 
benefits are based on disability, the SSA 
should be contacted and asked to furnish 
legible copies of the decision that 
awarded supplemental security income 
benefits to the appellant and the medical 
records upon which it was based.  All 
records, once obtained, should be 
associated with the claims folder.

2.  The veteran and his representative 
should be notified that the RO will 
consider the issue of whether new and 
material evidence has been submitted to 
reopen his claim for service connection 
for arteriosclerotic heart disease.  They 
should be advised that veteran may submit 
evidence or argument on this issue.  
Thereafter, the RO should adjudicate this 
issue, to include developing the record 
if new and material evidence and a well 
grounded claim have been submitted.  The 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case on this issue.  They should be 
informed that if the veteran wishes the 
Board to address this issue, he must 
submit a timely substantive appeal.  If 
it is determined that service connection 
is warranted for this disability, the 
instructions for the cardiovascular 
examiner below should be modified to 
include consideration of the disability 
granted, together with the veteran's 
pericarditis.

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the severity of his service connected 
psychiatric disability.  The claims file 
should be made available and reviewed by 
the examiner in connection with the 
examination.  The examiner should be 
furnished with a copy of this remand.  
All indicated special tests and studies 
should be accomplished.  All disability 
must be viewed in relation to its 
history; and the report of examination 
should provide accurate and fully 
descriptive assessments of all clinical 
findings.  The psychiatrist must review 
the new and old rating criteria for 
mental disorders as set forth above.  The 
findings of the psychiatrist must address 
the presence or absence of the specific 
criteria set forth in the old and revised 
rating schedule.  However, the examiner 
should not assign a disability rating.  
The psychiatrist should provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's 
anxiety reaction, standing alone and 
without regard to advancing age or co-
existing disabilities, renders him unable 
to obtain or retain employment.  He/she 
should also assign a numerical score on 
the Global Assessment of Functioning 
Scale (GAF Scale).  

4.  The veteran should be scheduled for a 
VA examination by a cardiologist to 
determine the current severity of his 
service connected history of 
pericarditis, without regard to any co-
existing heart disabilities.  The 
examiner should note whether the veteran 
has any manifestations of his 
pericarditis as opposed to his co-
existing arteriosclerotic heart disease.  
If it is not possible to dissociate the 
symptoms, this should be so noted.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be furnished with a copy of this 
remand which includes the new and old 
rating criteria.  All indicated special 
tests and studies should be accomplished 
if it is determined that the veteran has 
current residuals of the pericarditis or 
if the pericarditis may not be 
dissociated from any co-existing heart 
disability.  In such a case, the 
examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria to be considered under DC 7002 
(as currently constituted and as in 
effect prior to the recent change).  
However, the examiner should not assign a 
numerical rating for this disability. 

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The increased rating 
claims for anxiety reaction and history 
of pericarditis should be considered 
under both the old and the new rating 
criteria in accordance with the guidance 
expressed by the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461 
(1997).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new cardiovascular and 
psychiatric rating criteria and 
recitation of the revised criteria).  
This must include a discussion as to 
whether it is more advantageous to rate 
the veteran under the old or revised 
criteria.  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 10 -


